DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the recitation “wherein a first chopper circuit modulates the input signal to generate an Alternating Current (AC) input signal” is indefinite because it is not clear if “an Alternating Current (AC) input signal” is the same as “a first chopper output” recited earlier in claim 1 since claim 1 already recited “chopping the input signal to generate a first chopper output”, also See paragraph [0029].  Similarly, the recitation “a second chopper circuit demodulates the AC input signal to generate a DC input signal and the second chopper circuit modulates a DC offset of the amplifier circuit to generate an AC amplifier offset” is indefinite because it is not clear if “a second chopper output” is the same as “a DC input signal” or “an AC amplifier offset” recited in this claim, since claim 1 already recited that “chopping the amplified output to generate a second chopper output” and “chopping the second chopper output to generate a third chopper output, filtering the third chopper output with a filter circuit to generate a Direct Current (DC) offset correction ”, also See paragraph [0029].  Clarification and/or appropriated correction is required.
For claim 8, the recitation “wherein the RRL comprises a lower bandwidth than a chopping frequency of a first chopper circuit” is indefinite because it is not understood where “a first chopper circuit” in the above phrase is coming from, and it is not clear how it is related to claim 1, i.e., it is not understood if any of “the first chopper output”, “the second chopper output”, and “the third chopper output” is related to “a first chopper circuit” recited in this claim.  Clarification and/or appropriated correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 11, 14 &  17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al (hereinafter, Ivanov)  (US 9564859 B2, of record)
As per claim 1:
Ivanov discloses in Fig. 2 a method for a fast settling ripple reduction loop for high speed precision chopper amplifiers comprising: 
amplifying an input signal with a high frequency signal path (includes amplifier 56) to generate a first output; 
amplifying the input signal with a low frequency signal path (includes elements 66, 68, 72, 64 & 76)  to generate a second output, the low frequency signal path comprising chopping the input signal to generate a first chopper output, 
amplifying the first chopper output with an amplifier circuit (amplifier 68) to generate an amplifier output and chopping the amplified output to generate a second chopper output; 
combining the first output with the second output (see combining nodes VB_N and VB_P)  to generate a system output (Vout); and 
reducing an output ripple of the system output with a Ripple Reduction Loop (RRL)  (e.g. loop 78) comprising chopping the second chopper output to generate a third chopper output, filtering the third chopper output with a filter circuit (filter 84) to generate a Direct Current (DC) offset correction, and combining the DC offset correction with the amplifier output, wherein the third chopper output is driven to an output voltage of the filter circuit and the RRL is disconnected from the low frequency signal path in response to a non-linear operational event (e.g. signal CLK).
As per claim 2 is understood:
Ivanov discloses in Fig. 2 a first chopper circuit (e.g. chopper 66) modulates the input signal to generate the first chopper output, 
a second chopper circuit (chopper 72) demodulates the amplifier output to generate the second chopper circuit. 
As per claim 8 is understood:
Ivanov discloses in Fig. 2 further a first chopper circuit configure to provide the first chopper output; and the RRL comprises a lower bandwidth than a chopping frequency of the first chopper circuit (e.g. chopper 68 would provide stronger signal then feedback signal that provides by RRL, loop 78).
As per claim 11:
Ivanov discloses in Fig. 2 an apparatus / method comprising: a high frequency signal path (includes amplifiers 56 and 60) configured to amplify an input signal to generate a first output; 
a low frequency signal path (includes elements 66, 68, 72, 64 & 76) configured to generate a second output, the low frequency signal path comprising a first chopper circuit (e.g. chopper 66) configured to chop the input signal into a first chopper output, 
a first amplifier circuit (e.g. amplifier 68) configured to amplify the first chopper output into an amplifier output, and a second chopper circuit  (chopper 72) configured to chop the amplifier output into a second chopper output; Page 15 of 1882266357US01 
a second amplifier circuit (amplifier 60) configured to combine the first output with the second output to generate a system output; and 
a Ripple Reduction Loop “RRL” (e.g. feedback loop 78) comprising a third chopper circuit (chopper 82) configured to chop the second chopper output to generate a third chopper output, a filter circuit (chopper 84)  configured to filter the third chopper output to generate a Direct Current “DC” correction, and 
a third amplifier circuit  (e.g. amplifier 88) configured to combine the DC correction with the first amplifier output, wherein the third chopper output is driven to an output voltage of the filter circuit and the RRL is disconnected from the second signal path in response to a non-linear event (e.g. signal CLK).
As per claim 14:
Ivanov discloses in Fig. 2 the filter circuit comprises a notch filter (i.e. 84).
As per claim 17:
Ivanov discloses in Fig. 2 the first amplifier circuit is a transconductance amplifier (e.g. amplifier 68 as shown in Fig. 2).
As per claim 18:
Ivanov discloses in Fig. 2 a method for a fast settling ripple reduction loop for high speed precision chopper amplifiers comprising: 
amplifying an input signal with a low frequency signal path (include choppers 66, 72, amplifiers 68, 78) to generate a first output (output signal of amplifier 76), the low frequency signal path comprising chopping the input signal to generate a first chopper output (out signal of chopper 66), 
amplifying the first chopper output with an amplifier circuit  (amplifier 68) to generate an amplifier output and chopping the amplified output to generate a second chopper output (see output signal of chopper 72), the first output buffered (see amplifier 76) from the second chopper output; and 
reducing an output ripple of the first output with a Ripple Reduction Loop (RRL) (see feedback loop 78) comprising chopping the second chopper output to generate a third chopper output (see chopper 82), filtering the third chopper output with a filter circuit (e.g. filter 84) to generate a Direct Current (DC) correction, and combining the DC correction with the amplifier output, wherein the third chopper output is driven to an output voltage of the filter circuit and the RRL is disconnected from the low frequency signal path in response to an amplifier non-linear operational event (see signal CLK), and the RRL comprises a lower bandwidth than a chopping frequency of a first chopper (chopper 66 outputs  frequency which stronger than the feedback bandwidth).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 9,564,859 B2, of record) in view of Ivanov (US 9,614,481 B2) (hereinafter, Ref~859 and Ref~481, respectively).
As per claims 3 & 16:
Ref~859 discloses in Fig. 2 all of the limitations of claim 1 & 11 as set forth in the rejection of record except for a multiplexer circuit comprises a plurality of inputs to form the input signal.
Ref~481 discloses in Fig. 5 a chopper amplifier comprises a well-known multiplexer 204 having a plurality inputs to form a input terminal wherein the input terminal being connected to an input terminal of chopper 113 and output terminals of the chopper being connected to an amplifier 331.
At the time of filing, it would have been obvious to one having ordinary skill in the art to add a multiplexer as taught by Ref~481 to the circuit of Ref~859 in order to select different bands and/or voltages in order to improve performance and sensitivity of the amplifier.

Allowable Subject Matter

Claims 4-7, 9-10, 12-13, 15 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843